Exhibit 10.2

SLM CORPORATION

Change in Control Severance Plan for Senior Officers



--------------------------------------------------------------------------------

ARTICLE 1

NAME, PURPOSE AND EFFECTIVE DATE

1.01 Name and Purpose of Plan. The name of this plan is the SLM Corporation
Change in Control Severance Plan for Senior Officers (the “Plan”). The purpose
of the Plan is to provide compensation and benefits to certain senior level
officers of SLM Corporation and Sallie Mae, Inc. upon certain change in control
events of SLM Corporation (the “Corporation”).

1.02 Effective Date. The effective date of the Plan is January 1, 2006. Sections
2.03 and 3.01 of the Plan were amended on March 19, 2008. The Plan was further
amended effective January 1, 2009 and on December 8, 2010, March 31, 2011 and
September 22, 2011. The compensation and benefits payable under this Plan are
payable upon Change in Control events that occur after the effective date of
this Plan.

1.03 ERISA Status. This Plan is intended to be an unfunded plan that is
maintained primarily to provide severance compensation and benefits to a select
group of “management or highly compensated employees” within the meaning of
Sections 201, 301, and 401 of the Employee Retirement Income Security Act of
1974 (“ERISA”), and therefore to be exempt from the provisions of Parts 2, 3,
and 4 of Title I of ERISA.

ARTICLE 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.01 “Base Salary” means the greater of the annual base rate of compensation
payable to an Eligible Officer at the time of (a) a Change in Control or (b) a
Termination Date, such annual base rate of compensation not reduced by any
pre-tax deferrals under any tax-qualified plan, non-qualified deferred
compensation plan, qualified transportation fringe benefit plan under Code
Section 132(f), or cafeteria plan under Code Section 125 maintained by the
Corporation, but excluding the following: incentive or other bonus plan
payments, accrued vacation, commissions, sick leave, holidays, jury duty,
bereavement, other paid leaves of absence, short-term disability payments,
recruiting/job referral bonuses, severance, hiring bonuses, long-term disability
payments, payments from a nonqualified deferred compensation plan maintained by
the Corporation, or amounts paid on account of the exercise of stock options or
on account of the award or vesting of restricted or performance stock or other
stock-based compensation.

2.02 “Board of Directors” means the Board of Directors of SLM Corporation.

2.03 “Bonus” means the greater of: (a) the average of the annual bonuses earned
under the SLM Corporation Incentive Plan or any successor plan for the two-year
period prior to a Change in Control or (b) the average of the annual bonuses
earned under the SLM Corporation Incentive Plan or any successor plan, including
a comparable annual incentive plan of a Successor Corporation, for the two-year
period prior to the Eligible Officer’s Termination Date, except that with regard
to an Eligible Officer with no bonus payment history, “Bonus” means such
Eligible Officer’s target bonus multiplied by the percentage that results from
dividing the



--------------------------------------------------------------------------------

two-year average of actual bonuses paid to officers at the same level as the
Newly Hired Officer by the two-year average of the target bonuses set for
officers at the same level as the Newly Hired Officer, and with regard to an
Eligible Officer with one year of bonus history, such Eligible Officer’s “Bonus”
means the average of 1) his or her actual bonus and 2) his or her target bonus
multiplied by the percentage that results from dividing the average of actual
bonuses paid to officers at the same level as the Newly Hired Officer by the
average of the target bonuses set for officers at the same level as the Newly
Hired Officer.

2.04 “Equity Acceleration Change in Control” means an occurrence of any of the
following events: (a) an acquisition (other than directly from the Corporation)
of any voting securities of the Corporation (the “Voting Securities”) by any
“person or group” (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act), other than an employee benefit plan of the Corporation,
immediately after which such person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 under the Exchange Act) of more than fifty percent
(50%) of the combined voting power of the Corporation’s then outstanding Voting
Securities; (b) the closing of a merger, consolidation or reorganization
involving the Corporation and the entity resulting from the merger,
consolidation or reorganization (the “Surviving Corporation”) does not assume
the SLM Corporation Incentive Plan; (c) the closing of a merger, consolidation
or reorganization involving the Corporation and the Surviving Corporation
assumes the SLM Corporation Incentive Plan but, either (I) the stockholders of
the Corporation immediately before such merger, consolidation or reorganization
own, directly or indirectly immediately following such merger, consolidation or
reorganization, less than fifty percent (50%) of the combined voting power of
the Surviving Corporation in substantially the same proportion as their
ownership immediately before such merger, consolidation or reorganization, or
(II) less than a majority of the members of the Board of Directors of the
Surviving Corporation were directors of the Corporation immediately prior to the
execution of the agreement providing for such merger, consolidation or
reorganization; (d) the filing of a certificate of dissolution with the
Secretary of State of the State of Delaware to effect a dissolution of the
Corporation or the filing of a petition for relief under the United States
Bankruptcy Code; or (e) such other events as the Board of Directors or a
Committee of the Board of Directors from time to time may specify.

2.05 “Cash Acceleration Change in Control” means the occurrence of any one of
the events constituting an Equity Acceleration Change in Control as defined
above, or the sale of all or substantially all of the assets of the Corporation.

2.06 “For Cause” means a determination by the Committee (as defined herein) that
there has been a willful and continuing failure of an Eligible Officer to
perform substantially his duties and responsibilities (other than as a result of
Eligible Officer’s death or Disability) and, if in the judgment of the Committee
such willful and continuing failure may be cured by an Eligible Officer, that
such failure has not been cured by an Eligible Officer within ten (10) business
days after written notice of such was given to Eligible Officer by the
Committee, or that Eligible Officer has committed an act of Misconduct (as
defined below). For purposes of this Plan, “Misconduct” shall mean:
(a) embezzlement, fraud, conviction of a felony crime, pleading guilty or nolo
contender to a felony crime, or breach of fiduciary duty or deliberate disregard
of the Corporation’s Code of Business Code; (b) personal dishonesty of Eligible
Officer materially injurious to the Corporation; (c) an unauthorized disclosure
of any Proprietary Information; or (d) competing with the Corporation while
employed by the Corporation or during the Restricted Period, in contravention of
the non-competition and non-solicitation agreements substantially in the form
provided in Exhibit A upon termination of employment.

 

2



--------------------------------------------------------------------------------

2.07 “Termination of Employment For Good Reason” means an Eligible Officer’s
decision to resign from his employment due to (a) a material reduction in the
position or responsibilities of Eligible Officer; (b) a reduction in Eligible
Officer’s Base Salary or a material reduction in Eligible Officer’s compensation
arrangements or benefits, (provided that variability in the value of stock-based
compensation or in the compensation provided under the SLM Corporation Incentive
Plan or a successor plan shall not be deemed to cause a material reduction in
compensation); or (c) a relocation of the Eligible Officer’s primary work
location to a distance of more than seventy-five (75) miles from its location as
of the date of this Plan without the consent of Eligible Officer, unless such
relocation results in the Eligible Officer’s primary work location being closer
to Eligible Officer’s then primary residence or does not substantially increase
the average commuting time of Eligible Officer.

2.08 “Termination Date” has the following meaning. For purposes of a
“Termination by Eligible Officer For Good Reason,” Termination Date means the
date that the Eligible Officer submits his written notice of resignation to the
Corporation; provided, however, that if the decision to resign is due to clause
(a) of the definition of “Termination by Eligible Officer For Good Reason,” the
Termination Date means the date that is six months following the date that the
Eligible Officer submits his written notice of resignation to the Corporation.
For purposes of a “Termination of Employment by Corporation Without Cause,”
Termination Date means the date the Corporation delivers written notice of
termination to the Eligible Officer.

2.09 “Termination of Eligible Officer’s Employment Without Cause” means
termination of an Eligible Officer’s employment by the Corporation for any
reason other than “For Cause” or on account of death or disability, as defined
in the Corporation’s long-term disability policy in effect at the time of
termination (“Disability”).

ARTICLE 3

ELIGIBILITY AND BENEFITS

3.01 Eligible Officers. Officers of SLM Corporation at the level of Senior Vice
President and above and officers of Sallie Mae, Inc. at the level of Senior Vice
President and above, are eligible for benefits under this Plan (the “Eligible
Officers”). In addition, an Eligible Officer shall not be entitled to receive
benefits more than once under this Plan as a result of holding titles with
multiple entities with the Corporation and the group of companies under common
control with the Corporation.

3.02 Limitation on Single Trigger Change-in-Control Benefits. Upon an Equity
Acceleration Change in Control, all outstanding and unvested equity awards held
by an Eligible Officer and granted under the SLM Corporation Management
Incentive Plan or the SLM Corporation Incentive Plan shall become vested and
non-forfeitable, provided however, that for equity awards granted in 2009 and in
subsequent years the following shall apply: in the event of a Change of Control
Transaction involving a merger, consolidation or reorganization and in which the
Corporation is not the Surviving Corporation, if the terms of such transaction
do not provide for the Surviving Corporation to adopt and assume a
Participant’s Awards under the

 

3



--------------------------------------------------------------------------------

Plan (with any appropriate adjustment to the number and type of shares subject
to such Awards), the Award shall become 100% vested and (if applicable)
exercisable and shall be settled and (if applicable) exercised in full as of the
time immediately prior to the consummation of such Change of Control
Transaction.

3.03 Double Trigger Change-in-Control Benefits. An Eligible Officer shall be
entitled to receive a severance payment (the “Severance Payment”) and
continuation of medical and dental insurance benefits if within the first
24-month period after the occurrence of a Cash Acceleration Change in Control,
either: (I) the Eligible Officer gives written notice of his Termination of
Employment for Good Reason, provided that if such notice is on account of a
decision to resign due to clause (a) of the definition of “Termination by
Eligible Officer For Good Reason,” such Eligible Officer continues his
employment for a 6-month period following the delivery of such notice or (II)
upon a Termination of Eligible Officer’s Employment Without Cause.

(a) The amount of the Severance Payment shall equal two times the sum of the
Eligible Officer’s Base Salary and Bonus plus a cash payment equal to the
Eligible Officer’s target annual bonus amount for the year in which the
Termination Date occurs, such target bonus amount to be prorated for the full
number of months in the final year that the Eligible Officer was employed by the
Corporation. The Severance Payment shall be made to the Eligible Officer in a
single lump sum cash payment following the date that the Eligible Officer
becomes entitled to a Severance Payment but in no event later than seventy-five
calendar days from the Termination Date if intended to qualify under Internal
Revenue Code Section 409A.

(b) For 24 months following the Eligible Officer’s Termination Date, the
Eligible Officer and his eligible dependents or survivors shall be entitled to
continue to participate in any medical and dental insurance plans generally
available to the senior management of the Corporation, as such plans may be in
effect from time to time on the terms generally applied to actively employed
senior management of the Corporation, including any Eligible Officer
cost-sharing provision. Eligible Officer shall cease to be covered under the
foregoing medical and/or dental insurance plans if he becomes eligible to obtain
coverage under medical and/or dental insurance plans of a subsequent employer.

(c) All payments and benefits provided under this Section 3.03 are conditioned
on the Eligible Officer’s continuing compliance with this Plan and the Eligible
Officer’s execution (and effectiveness) of a release of claims and covenant not
to sue and non-competition and non-solicitation agreements substantially in the
form provided in Exhibit A upon termination of employment.

3.04. Tax Effect of Payments. (a) No Excise Tax Gross-Up. In the event it is
determined that any compensation by or benefit from the Corporation to the
Eligible Officer or for the Eligible Officer’s benefit, whether pursuant to the
terms of this Plan or otherwise (“Total Payments”), (i) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986 as amended (the “Code”) and (ii) would be subject to taxes of any state,
local or federal taxing authority that would not have been imposed but for a
change of control, including any excise tax under Section 4999 of the Code, and
any successor or comparable provision (“Excise Tax”), then the Eligible
Officer’s benefits under this Plan or

 

4



--------------------------------------------------------------------------------

otherwise shall be either (x) delivered in full or (y) delivered as to such
lesser extent which would result in no portion of the Total Payments being
subject to Excise Tax, whichever of the foregoing amounts, taking into account
the applicable federal, state and local income taxes and the Excise Tax, results
in the receipt by the Executive on an after-tax basis of the greatest amount of
benefits, notwithstanding that all or some portion of the Total Payments may be
taxable under Section 4999 of the Code. In the event that the payments and/or
benefits are to be reduced pursuant to this Section 3.04(a), such payments and
benefits shall be reduced such that the reduction of after-tax compensation to
be provided to the Eligible Officer as a result of this Section 3.04(a) is
minimized. In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Section 409A of the Code and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero. In addition, the Company may in its discretion, include in the lesser
benefits paid under (y) above, a reasonable cushion amount to take into account
that the final value of the benefits delivered to the Executive Officer could be
determined at a later point in time. Each Eligible Officer shall cooperate fully
with the Company to determine the benefits applicable under this Section.

(b) Determination by Auditors. All mathematical determinations and all
determinations of whether any of the Total Payments are “parachute payments”
(within the meaning of section 280G of the Code) that are required to be made
under this Section 3, shall be made by the independent auditors retained by the
Corporation most recently prior to the Change in Control (the “Auditors”), who
shall provide their determination (the “Determination”), together with detailed
supporting calculations, both to the Corporation and to the Eligible Officer
promptly following the Eligible Officer’s Termination Date, if applicable, or
such earlier time as is requested by the Corporation. Any Determination by the
Auditors shall be binding upon the Corporation and the Eligible Officer, absent
a binding determination by a governmental taxing authority that a greater or
lesser amount of taxes is payable by the Eligible Officer. The Corporation shall
pay the fees and costs of the Auditors. If the Auditors do not agree to perform
the tasks contemplated by this Section 3, then the Corporation shall promptly
select another qualified accounting firm to perform such tasks.

3.05. Section 409A. Notwithstanding anything herein to the contrary, to the
extent that the Committee determines, in its sole discretion, that any payments
or benefits to be provided hereunder to or for the benefit of an Eligible
Officer who is also a “specified employee” (as such term is defined under
Section 409A(a)(2)(B)(i) of the Code or any successor or comparable provision)
would be subject to the additional tax imposed under Section 409A(a)(1)(B) of
the Code or any successor or comparable provision, the commencement of such
payments and/or benefits shall be delayed until the earlier of (x) the date that
is six months following the Termination Date or (y) the date of the Eligible
Officer’s death or disability (within the meaning of Section 409A(a)(2)(C) of
the Code or any successor or comparable provision) (such date is referred to
herein as the “Distribution Date”). In the event that the Committee determines
that the commencement of any of the benefits to be provided under
Section 3.03(b) are to be delayed pursuant to the preceding sentence, the
Corporation shall require the Eligible Officer to bear the full cost of such
benefits until the Distribution Date at which time the Corporation shall
reimburse the Designated Employee for all such costs.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

WELFARE BENEFIT COMMITTEE

4.01 Welfare Benefit Plan Committee. The Plan shall be administered by the
Welfare Benefit Plan Committee, appointed by and serving at the pleasure of the
Board of Directors and consisting of at least three (3) officers of the
Corporation (the “Committee”).

4.02 Powers. The Committee shall have full power, discretion and authority to
interpret, construe and administer the Plan and any part hereof, and the
Committee’s interpretation and construction hereof, and any actions hereunder,
shall be binding on all persons for all purposes. The Committee shall provide
for the keeping of detailed, written minutes of its actions. The Committee, in
fulfilling its responsibilities may (by way of illustration and not of
limitation) do any or all of the following:

(i) allocate among its members, and/or delegate to one or more other persons
selected by it, responsibility for fulfilling some or all of its
responsibilities under the Plan in accordance with Section 405(c) of ERISA;

(ii) designate one or more of its members to sign on its behalf directions,
notices and other communications to any entity or other person;

(iii) establish rules and regulations with regard to its conduct and the
fulfillment of its responsibilities under the Plan;

(iv) designate other persons to render advice with respect to any responsibility
or authority pursuant to the Plan being carried out by it or any of its
delegates under the Plan; and

(v) employ legal counsel, consultants and agents as it may deem desirable in the
administration of the Plan and rely on the opinion of such counsel.

4.03 Action by Majority. The majority of the members of the Committee in office
at the time will constitute a quorum for the transaction of business. All
resolutions or other actions taken by the Committee will be by the vote of the
majority at any meeting or by written instrument signed by the majority.

ARTICLE 5

CLAIM FOR BENEFITS UNDER THIS PLAN

5.01 Claims for Benefits under this Plan. A condition precedent to receipt of
severance benefits is the execution of an unaltered release of claims in form
and substance prescribed by the Corporation. If an Eligible Officer believes
that an individual should have been eligible to participate in the Plan or
disputes the amount of benefits under the Plan, such individual may submit a
claim for benefits in writing to the Committee within sixty 60 days after the
individual’s termination of employment. If such claim for benefits is wholly or
partially denied, the Committee shall within a reasonable period of time, but no
later than 90 days after receipt of the written claim, notify the individual of
the denial of the claim. If an extension of

 

6



--------------------------------------------------------------------------------

time for processing the claim is required, the Committee may take up to an
additional 90 days, provided that the Committee sends the individual written
notice of the extension before the expiration of the original 90-day period. The
notice provided to the individual will describe why an extension is required and
when a decision is expected to be made. If a claim is wholly or partially
denied, the denial notice: (1) shall be in writing, (2) shall be written in a
manner calculated to be understood by the individual, and (3) shall contain
(a) the reasons for the denial, including specific reference to those plan
provisions on which the denial is based; (b) a description of any additional
information necessary to complete the claim and an explanation of why such
information is necessary; (c) an explanation of the steps to be taken to appeal
the adverse determination; and (d) a statement of the individual’s right to
bring a civil action under section 502(a) of ERISA following an adverse decision
after appeal. The Committee shall have full discretion consistent with their
fiduciary obligations under ERISA to deny or grant a claim in whole or in part.
If notice of denial of a claim is not furnished in accordance with this section,
the claim shall be deemed denied and the claimant shall be permitted to exercise
his rights to review pursuant to Section 5.02 and 5.03.

5.02 Right to Request Review of Benefit Denial. Within 60 days of the
individual’s receipt of the written notice of denial of the claim, the
individual may file a written request for a review of the denial of the
individual’s claim for benefits In connection with the individual’s appeal of
the denial of his benefit, the individual may submit comments, records,
documents, or other information supporting the appeal, regardless of whether
such information was considered in the prior benefits decision. Upon request and
free of charge, the individual will be provided reasonable access to and copies
of all documents, records and other information relevant to the claim.

5.03 Disposition of Claim. The Committee shall deliver to the individual a
written decision on the claim promptly, but not later than 60 days after the
receipt of the individual’s written request for review, except that if there are
special circumstances which require an extension of time for processing, the
60-day period shall be extended to 120 days; provided that the appeal reviewer
sends written notice of the extension before the expiration of the original
60-day period. If the appeal is wholly or partially denied, the denial notice
will: (1) be written in a manner calculated to be understood by the individual,
(2) contain references to the specific plan provision(s) upon which the decision
was based; (3) contain a statement that, upon request and free of charge, the
individual will be provided reasonable access to and copies of all documents,
records and other information relevant to the claim for benefits; and
(4) contain a statement of the individual’s right to bring a civil action under
section 502(a) of ERISA.

5.04 Exhaustion. An individual must exhaust the Plan’s claims procedures prior
to bringing any claim for benefits under the Plan in a court of competent
jurisdiction.

ARTICLE 6

MISCELLANEOUS

6.01 Successors. (a) Any successor (whether direct or indirect and whether by
purchase, lease, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Corporation’s business and/or assets shall be obligated
under this Plan in the same manner and to the same extent as the Corporation
would be required to perform it in the absence of a succession.

 

7



--------------------------------------------------------------------------------

(b) This Plan and all rights of the Eligible Officer hereunder shall inure to
the benefit of, and be enforceable by, the Eligible Officer’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

6.02 Creditor Status of Eligible Officers. In the event that any Eligible
Officer acquires a right to receive payments from the Corporation under the
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Corporation.

6.03 Facility of Payment. If it shall be found that (a) an Eligible Officer
entitled to receive any payment under the Plan is physically or mentally
incompetent to receive such payment and to give a valid release therefore, and
(b) another person or an institution is then maintaining or has custody of such
Eligible Officer, and no guardian, committee, or other representative of the
estate of such person has been duly appointed by a court of competent
jurisdiction, the payment may be made to such other person or institution
referred to in (b) above, and the release shall be a valid and complete
discharge for the payment.

6.04 Notice of Address. Each Eligible Officer entitled to benefits under the
Plan must file with the Corporation, in writing, his post office address and
each change of post office address. Any communication, statement or notice
addressed to such Eligible Officer at such address shall be deemed sufficient
for all purposes of the Plan, and there shall be no obligation on the part of
the Corporation to search for or to ascertain the location of such Eligible
Officer.

6.05 Headings. The headings of the Plan are inserted for convenience and
reference only and shall have no effect upon the meaning of the provisions
hereof.

6.06 Choice of Law. The Plan shall be construed, regulated and administered
under the laws of the State of Delaware (excluding the choice-of-law rules
thereto), except that if any such laws are superseded by any applicable Federal
law or statute, such Federal law or statute shall apply.

6.07 Construction. Whenever used herein, a masculine pronoun shall be deemed to
include the masculine and feminine gender, a singular word shall be deemed to
include the singular and plural and vice versa in all cases where the context
requires.

6.08 Termination; Amendment; Waiver. (a) Prior to the occurrence of either an
Equity Acceleration Change in Control or a Cash Acceleration Change in Control,
the Board of Directors, or a delegated Committee of the Board, may amend or
terminate the Plan at any time and from time to time. Termination or amendment
of the Plan shall not affect any obligation of the Corporation under the Plan
which has accrued and is unpaid as of the effective date of the termination or
amendment. Unless and until an Equity Acceleration Change in Control and/or a
Cash Acceleration Change in Control shall have occurred, an Eligible Officer
shall not have any vested rights under the Plan or any agreement entered into
pursuant to the Plan.

(b) From and after the occurrence of either an Equity Acceleration Change in
Control or a Cash Acceleration Change in Control, no provision of this Plan
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and

 

8



--------------------------------------------------------------------------------

signed by the Eligible Officer and by an authorized officer of the Corporation
(other than the Eligible Officer). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

(c) Notwithstanding anything herein to the contrary, the Board of Directors may,
in its sole discretion, amend the Plan (which amendment shall be effective upon
its adoption or at such other time designated by the Board of Directors) at any
time prior to an Equity Acceleration Change in Control and/or Cash Acceleration
Change in Control as may be necessary to avoid the imposition of the additional
tax under Section 409A(a)(1)(B) of the Code; provided, however, that any such
amendment shall be implemented in such a manner as to preserve, to the greatest
extent possible, the terms and conditions of the Plan as in existence
immediately prior to any such amendment.

6.09 Whole Agreement. This Plan contains all the legally binding understandings
and agreements between the Eligible Officer and the Corporation pertaining to
the subject matter thereof and supersedes all such agreements, whether oral or
in writing, previously entered into between the parties.

6.10 Withholding Taxes. All payments made under this Plan shall be subject to
reduction to reflect taxes required to be withheld by law.

6.11 No Assignment. The rights of an Eligible Officer to payments or benefits
under this Plan shall not be made subject to option or assignment, either by
voluntary or involuntary assignment or by operation of law, including (without
limitation) bankruptcy, garnishment, attachment or other creditor’s process, and
any action in violation of this Section 6.11 shall be void.

 

9



--------------------------------------------------------------------------------

Exhibit A

CONFIDENTIAL AGREEMENT AND RELEASE

SLM Corporation and its subsidiaries, predecessors, and affiliates (collectively
“SLM”) and I, Name, have reached the following confidential understanding and
agreement. In exchange for the Plan Benefits and other consideration listed
below, I agree to comply fully with the terms of this Confidential Agreement and
Release (“Agreement and Release”). In exchange for my agreements, SLM agrees to
provide me with the Plan Benefits and other consideration listed below, to which
I am not otherwise entitled.

(1) Plan Benefits and other consideration:

(a) Unless I have revoked this Agreement and Release pursuant to Section
(8) below, pursuant to the SLM Corporation Executive Severance Plan for Senior
Officers (“Plan”), SLM will pay me severance in the following manner: a total
amount of $XXX less withholding taxes and other deductions required by law (the
“Plan Benefits”). Such severance payment will be made in a lump sum no earlier
than my official termination date or the eighth calendar day after my signature
on this Agreement and Release, and no later than the thirtieth calendar day
after my official termination date.

(b) Rehiring: If I am rehired as an employee of SLM or any of its subsidiaries
or affiliates within the 12 month period following my termination, I hereby
agree to repay the Plan Benefits, divided by 12 multiplied by the number of
months remaining in the 12 month period following my termination, adjusted and
reduced by the amount of taxes paid and withheld on that sum, within 30 days
after rehire, as a condition of rehire to SLM or any of its subsidiaries or
affiliates.

(c) Medical/Dental/Vision Continuation: My current medical, dental, and vision
coverage will continue through the end of the month of my termination. Beginning
on the first day of the month following my Termination Date, Date, I will have
the right to continue my current medical, dental, and vision coverage through
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for up to     
months. Under the Plan, if I properly elect COBRA continuation coverage, SLM
will pay the employer portion of the total cost of my medical, dental and vision
insurance premiums for the      month period of Date through Date.

(d) Benefit Programs: I waive future coverage and benefits under all SLM
disability programs, but this Agreement and Release does not affect my
eligibility for other SLM medical, dental, life insurance, retirement, and
benefit plans. Whether I sign this Agreement and Release or not, I understand
that my rights and continued participation in those plans will be governed by
their terms, and that I generally will become ineligible for them shortly after
my termination, after which I may be able to purchase continued coverage under
certain of such plans. I understand that, except for the benefits that may be
due under the 401(k) plans, deferred compensation, equity or pension plans to
which I may be entitled under SLM’s standard employee benefit plans

 

10



--------------------------------------------------------------------------------

for similarly situated employees and executives, I will not receive any other
wage, paid time off, or other similar payments from SLM or any of the entities
discussed in Section (2).

(e) For the purposes of this Agreement, the parties acknowledge that the
“Amendment to Stock Option and Restricted/Performance Stock Terms” issued under
the SLM Corporation Employee Stock Option Plan, SLM Corporation Management
Incentive Plan, SLM Corporation Incentive Plan (as amended and restated October
2006), and SLM Corporation 2009-2012 Incentive Plan (collectively, the “Plans”)
by SLM Corporation, and effective as of January 27, 2011, is applicable.

(f) Subject to any earlier payment provisions set forth above, and except for
the benefits and payments described in 1(c) (Medical/Dental/Vision continuation)
and 1(d) (Benefit Programs), all payments or reimbursements described in this
Section (1) shall be paid to me on or before the eighth calendar day and no
later than the twenty-first calendar day after my signature on this Agreement
and Release.

(2) Release: In consideration of the Special Payments and Benefits described
above, I agree to release SLM, and all of its subsidiaries, affiliates,
predecessors, successors, and all related companies, and all of its former and
current officers, employees, directors, and employee benefit programs (and the
trustees, administrators, fiduciaries, and insurers of such programs) of any of
them (collectively “Released Parties”) from all actions, charges, claims,
demands, damages or liabilities of any kind or character whatsoever, known or
unknown, which I now have or may have had through the date I sign this Agreement
and Release except claims that the law does not permit me to waive by signing
this Agreement and Release. For example, I am releasing all common law contract,
tort, or other claims I might have, as well as all claims I might have under the
Age Discrimination in Employment Act (“ADEA”), the WARN Act, Title VII of the
Civil Rights Act of 1964, Sections 1981 and 1983 of the Civil Rights Act of
1866, National Labor Relations Act, the Americans with Disabilities Act (ADA),
Family and Medical Leave Act, Genetic Information Nondiscrimination Act (“GINA”)
of 2008, the Employee Retirement Income Security Act of 1974 (“ERISA”),
individual relief under the Sarbanes-Oxley Act of 2002, or individual relief
under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or
The American Recovery and Reinvestment Act of 2009, and any other federal, state
or local laws. I further waive any right to payment of attorneys’ fees, which I
may have incurred. It is understood and agreed that by entering into this
Agreement and Release, SLM does not admit any violation of law, or any of
employee’s rights, and has entered into this Agreement and Release solely in the
interest of resolving finally all claims and issues relating to my employment
and separation.

SLM and I, the Parties (“Parties”), expressly agree however, that nothing in
this Agreement and Release shall preclude my participation as a member of a
class in any suit or regulatory action brought against the Released Parties
arising out of or relating to any alleged securities violations or diminution in
the value of SLM securities. SLM agrees that the release under this Section
(2) shall not cover, and I reserve and do not waive, my rights, directly or
indirectly to seek further indemnification and/or contribution under the By-Laws
of SLM. SLM hereby reaffirms that I am entitled to indemnification after
termination of my employment, for actions taken in my capacity as an officer of
SLM Corporation or applicable SLM Corporation subsidiaries under the bylaws of
the applicable subsidiary or SLM (subject to the provisions of the By-Laws,
which limit indemnity in certain circumstances).

 

11



--------------------------------------------------------------------------------

(3) Covenant Not To Sue: I agree not to sue the Released Parties with respect to
any claims, demands, liabilities or obligations released by this Agreement and
Release. The Parties agree, however, that nothing contained in this covenant not
to sue or elsewhere in this Agreement and Release shall:

(a) prevent me from challenging, under the Older Workers Benefits Protection Act
(29 U.S.C. § 626), the knowing and voluntary nature of my release of any age
claims in this Agreement and Release before a court, the Equal Employment
Opportunity Commission (“EEOC”), or any other federal, state, or local agency;

(b) prevent me from enforcing any future claims or rights that arise under the
Age Discrimination in Employment (ADEA) after I have signed this Agreement and
Release; or

(c) prohibit or restrict me from: (i) making any disclosure of information
required by law; (ii) filing a charge, initiating, making disclosures,
testifying in, providing information to, or assisting in an investigation or
proceeding brought by or to any governmental or regulatory body or official, or
in any judicial or administrative action; (iii) making disclosures that are
required or protected under the Sarbanes-Oxley Act of 2002, the Securities
Exchange Act of 1934, and any other law, rule or regulation, subject to the
jurisdiction of the Securities and Exchange Commission; or (iv) from testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal or state employment law or any federal law relating to
fraud or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization.

Except with respect to the proviso in Section (2) regarding alleged securities
violations and notwithstanding anything to the contrary in this paragraph, I
hereby waive and release any right to receive any personal relief (for example,
money) as a result of any investigation or proceeding of the U.S. Department of
Labor, EEOC, U.S. Department of Education, OIG, Securities and Exchange
Commission, Consumer Financial Protection Bureau, or any federal, state, or
local government agency or court. Further, with my waiver and release of claims
in this Agreement and Release, I specifically assign to the Released Parties my
right to any recovery arising from any such investigation or proceeding.

(4) Additional Representations and Promises: I further acknowledge and agree
that:

(a) I will return all SLM and Released Parties’ property in my possession or
control to them.

(b) Other than previously disclosed to SLM’s General Counsel, Deputy General
Counsel, or SLM’s Board of Directors, I hereby represent and warrant that I have
not reported any illegal or potentially illegal conduct or activities to any
supervisor,

 

12



--------------------------------------------------------------------------------

manager, department head, human resources representative, director, officer,
agent or any other representative of SLM, any member of the legal or compliance
departments, or to the Code of Business Conduct hotline and have no knowledge of
any such illegal or potentially illegal conduct or activities. I have disclosed
to SLM any information I have concerning any conduct involving SLM that I have
reason to believe may be unlawful or that involves any false claims to the
United States. I promise to cooperate fully in any investigation SLM undertakes
into matters occurring during my employment with SLM. I understand that nothing
in this Agreement and Release prevents me from cooperating with any U.S.
government investigation. In addition, to the fullest extent permitted by law, I
hereby irrevocably assign to the U.S. government any right I might have to any
proceeds or awards in connection with any false claims proceedings against SLM.

(c) If I breach any provisions of this Agreement and Release, I agree that I
will pay for all costs incurred by any Released Parties, or any entities or
individuals covered by this Agreement and Release, including reasonable
attorneys’ fees, in defending against my claim and seeking to uphold my release.

(d) I agree to keep the terms of this Agreement and Release completely
confidential except as may be required or permitted by statute, regulation or
court order. Notwithstanding the foregoing, I may disclose such information as
permitted under Section 3 or Section 6 or to my immediate family and
professional representatives, so long as they are informed and agree to be bound
by this confidentiality clause. This Agreement and Release shall not be offered
or received in evidence in any action or proceeding in any court, arbitration,
administrative agency or other tribunal for any purpose whatsoever other than to
carry out or enforce the provisions of this Agreement and Release.

(e) I further agree not to disparage SLM, its business practices, products and
services, or any other entity or person covered by this Agreement and Release.

(f) I understand that SLM in the future may change employee benefits or pay. I
understand that my job may be refilled.

(g) I have not suffered any job-related wrongs or injuries, such as any type of
discrimination, for which I might still be entitled to compensation or relief in
the future. I have properly reported all hours that I have worked and I have
been paid all wages, overtime, commissions, compensation, benefits, and other
amounts that SLM or any Released Party should have paid me in the past, other
than with respect to any benefit plan terminations or distributions authorized
as of the date of this Agreement and Release.

(h) I intentionally am releasing claims that I do not know I might have and
that, with hindsight, I might regret having released. I have not assigned or
given away any of the claims that I am releasing.

(i) If I initially did not think any representation I am making in this
Agreement and Release was true, or if I initially was uncomfortable making it, I
resolved

 

13



--------------------------------------------------------------------------------

all my concerns before signing this Agreement and Release. I have carefully read
this Agreement and Release, I fully understand what it means, I am entering into
it knowingly and voluntarily, and all my representations in it are true. SLM
would not have signed this Agreement and Release but for my promises and
representations.

(5) Arbitration of Disputes: Except with respect to the proviso in Section
(2) concerning securities litigation, SLM and I agree to resolve any disputes we
may have with each other through final and binding arbitration. For example, I
am agreeing to arbitrate any dispute about the validity of this Agreement and
Release or any discrimination claim, which means that an Arbitrator and not a
court of law will decide issues of arbitrability and of liability with respect
to any claim I may bring; provided, however, that either party may pursue a
temporary restraining order and/or preliminary injunctive relief, with expedited
discovery where necessary, in a court of competent jurisdiction to protect
common law or contractual trade secret or confidential information rights and to
enforce the post-employment restrictions in Section (6). I also agree to resolve
through final and binding arbitration any disputes I have with SLM, its
affiliates, or any current or former officers, employees or directors who elects
to arbitrate those disputes under this subsection. Arbitrations shall be
conducted by JAMS (also known as Judicial Arbitration & Mediation Services) in
accordance with its employment dispute resolution rules. This agreement to
arbitrate does not apply to government agency proceedings, but does apply to any
lawsuit I might bring, including but not limited to any lawsuit related to a
government agency proceeding. By agreeing to this Agreement and Release, I
understand that I am waiving my right to a jury trial.

(6) Confidentiality, Intellectual Property, Non-Competition, and
Non-Solicitation: Except as required or permitted by statute, regulation or
court order, or pursuant to written consent given by SLM’s General Counsel, I
agree not to disclose to anyone else any of the information or materials which
are proprietary or trade secrets of SLM or are otherwise confidential. In
addition, in consideration of the Plan Benefits, I hereby acknowledge that I
previously signed an Agreement Regarding Confidentiality, Intellectual Property,
and Non-Solicitation and that I continue to be bound by the terms of that
agreement except as modified in this Section (6). Notwithstanding the foregoing,
in consideration of the Plan Benefits, I agree as follows: I shall not, directly
or indirectly, compete with SLM or its subsidiaries or affiliates for a period
of [INSERT NUMBER OF MONTHS OF BASE PAY SEVERANCE IDENTIFIED IN PLAN SECTION
3.02] months after the date of termination of my employment for whatever reason
(“Restricted Period”). For the purposes of this Section (6), “compete” means
owning, managing, operating, financing, working, consulting, advising,
representing, or providing the same or similar services with or without
compensation in any capacity as those I provided to SLM within the last two
(2) years of my employment engaged in the same business conducted by SLM at the
time of my termination.

In further consideration of the Plan Benefits described above in this Agreement
and Release, I agree that for [INSERT NUMBER OF MONTHS OF BASE PAY SEVERANCE
IDENTIFIED IN PLAN SECTION 3.02] months after my date of termination of my
employment for whatever reason (collectively, the “Non-Solicitation Employee
Period”) that I shall not solicit or encourage any employee with whom I
communicated within the last year of my employment to leave the employ of SLM,
or hire any such employees. Further, for a period of [INSERT NUMBER OF MONTHS OF
BASE PAY SEVERANCE IDENTIFIED IN PLAN SECTION 3.02] months following the
termination of my employment with the SLM, I

 

14



--------------------------------------------------------------------------------

shall not, directly or indirectly, contact or accept business that SLM could
otherwise perform from any of SLM’s customers or prospective customers with whom
I communicated within the last two (2) years of my employment.

I expressly agree that the markets served by SLM extend nationally are not
dependent on the geographic location of the personnel or the businesses by which
they are employed and that the restrictions set forth in this Section (6) have
been designed to be reasonable and are no greater than are required for the
protection of SLM and do not prevent me from earning a livelihood by working in
positions that do not compete with SLM. In the event that a court shall
determine that any provision of the Agreement and Release is unenforceable, the
Parties shall request that the court construe this Agreement and Release in such
a fashion as to render it enforceable and to revise time, geographic and
functional limits to those minimum limits that the court believes are reasonable
to protect the interests of SLM. I acknowledge and agree that this covenant has
unique, substantial and immeasurable value to SLM, that I have sufficient skills
to provide a livelihood for me while this covenant remains in force, and that
this covenant will not interfere with my ability to work consistent with my
experience, training, and education. To enable SLM to monitor compliance with
the obligations imposed by this Agreement and Release, I further agree to inform
in writing Sallie Mae’s Senior Vice President, Human Resources of the identity
of my subsequent employer(s) and my prospective job title and responsibilities
prior to beginning employment. I agree that this notice requirement shall remain
in effect for twelve (12) months following the termination of my employment.

In the event that the Board of Directors of SLM or its successor reasonably
determines that I have violated any of the post-employment restrictions of the
Agreement and Release or if a court at my request determines that all or a
substantial part of such restrictions are held to be unenforceable, I will
return to SLM 50% (less withholdings previously withheld by law) of the cash
Plan Benefits. The illegality, unenforceability, or ineffectiveness of any
provision of this Section (6) shall not affect the legality, enforceability, or
effectiveness of any other provision of this Agreement and Release.
Notwithstanding the confidentiality provisions identified in Section 4(d) of
this Agreement and Release, I may disclose my SLM restrictive covenants to
perspective employers and agree that SLM may provide a copy of this Agreement
and Release to my prospective or future employers.

(7) Review Period: I hereby acknowledge (a) that I initially received a copy of
the original draft of this Agreement and Release on or before Date; (b) that I
was offered a period of 45 calendar days to review and consider it; (c) that I
understand I could use as much of the 45 calendar day period as I wish prior to
signing; and (d) that I was strongly encouraged to consult with an attorney in
writing before signing this Agreement and Release, and understood whether or not
to do so was my decision. I waive any rights to further time to consider the
Agreement and Release.

(8) Revocation of Claims: I understand that I may revoke the waiver of the Age
Discrimination in Employment Act (ADEA) claims made in this Agreement and
Release within seven (7) days of my signing. My waiver and release of claims
under ADEA shall not be effective or enforceable and I will not receive 70% of
the cash Plan Benefits described in Section (1) above. Revocation of claims can
be made by delivering a written notice of revocation to Senior Vice President,
Administration, Sallie Mae, Inc., 300 Continental Drive, Newark, DE 19713.

 

15



--------------------------------------------------------------------------------

(9) I acknowledge that I have read and understand all of the provisions of this
Agreement and Release. This Agreement and Release represents the entire
agreement between the Parties concerning the subject matter hereof and shall not
be altered, amended, modified, or otherwise changed except by a writing executed
by both Parties. I understand and agree that this Agreement and Release, if not
timely revoked pursuant to Section (8), is final and binding when executed by
me. I sign this document freely, knowingly and voluntarily. I acknowledge that I
have not relied upon any representation or statement, written or oral, not set
forth in this Agreement and Release. If any provision of this Agreement and
Release is held by a court of competent jurisdiction or by an arbitrator to be
unenforceable or contrary to law, the remainder of that provision and the
remaining provisions of this Agreement and Release will remain in full force and
effect to the maximum extent permitted by applicable law. If this Agreement and
Release is held to be unenforceable or contrary to law, I agree to repay the
Plan Benefit I received. This Agreement and Release is governed by federal laws
and the laws of the Commonwealth of Virginia.

(10) In addition, in consideration of the Plan Benefits and other consideration
described above, I further agree to cooperate with SLM, its affiliates, and its
legal counsel in any legal proceedings currently pending or brought in the
future against SLM, including, but not limited to: (1) participation as a
witness; (2) drafting, producing, and reviewing documents; (3) assisting with
interviews, depositions, discovery, hearings, and trial; and (4) contacting SLM.
In the event I am requested, with reasonable notice, to travel as part of this
litigation cooperation, SLM agrees to pay my reasonable out of pocket expenses.

Before you sign this Agreement and Release, please take it home, read through
each section and carefully consider it. SLM recommends that you discuss it with
your personal attorney (any personal attorney fees are not covered under the
terms of this agreement). You have up to 45 calendar days to consider this
Agreement and Release. You may not make any changes to the terms of this
Agreement and Release. By signing this Agreement and Release, you will be
waiving any claims whether known or unknown.

 

 

   

 

Name     Date

 

   

 

Name    

Date

Senior Vice President, Administration

   

 

16